DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to Provisional application 62/778,642, filed December 12, 2018.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on July 24, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 12 and 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marlatt (2017/0249626) in view of Xu et al (2009/0191393), hereinafter Xu.
	With respect to claims 12 and 13, Marlatt discloses in paragraphs 0111-0112 when a vehicle has been parked at the parking space 24 for more than a few minutes, such as 3 minutes, it can be confirmed that the vehicle is not just passing by, so standby interval, i.e., a pre grace period, is started. During the pre grace period, the camera means 21 will take a picture of the license plate of the vehicle. To make extra certain, at least 3 photos of the vehicle license plate can be acquired. The grace 
	Marlatt teaches taking multiple pictures of a license plate to attempt to ensure the license plate is accurately obtained, however fails to teach when license plate recognition is unable to be performed by the camera coupled to a parking meter monitoring a parking space where the vehicle is parked, manually inputting to a parking management computer system a license plate data for the license plate shown in the image.
	With respect to claim 12, Xu discloses in paragraph 0193, manually inputting the vehicle license plate number through the parking space field terminal 51 and the parking space field terminal 51 checks the parking space reservation information corresponding to the vehicle license plate number, and compares the parking space reservation information with the current parking space state information. At the time of successful 
	In view of Xu’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to allow manual inputting of the license plate numbers in the payment/parking violation method taught by Marlatt. One would be motivated to include a manual input option in a scenario where a camera cannot successfully capture the image of the license plate thereby preventing an unnecessary parking violation.
Allowable Subject Matter
6.	Claims 1-11 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although Marlatt in combination with Xu teaches a smart parking system and further disclose a method of registering a vehicle for a parking space, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-11 of the present claimed invention. Specifically, prior art fails to teach the claimed smart parking system, comprising: a parking meter, including a housing and a microcontroller disposed inside of the housing; a camera in communication with the microcontroller, wherein the camera is aimed towards a parking space that is monitored by the parking meter; and a central control computer networked with the parking meter, 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 reference cited as well as IP.com search.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 23, 2022